Title: James Monroe to Thomas Jefferson, 9 August 1812
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir Albemarle augt. 9. 1812.
          It was our intention to have passed a day with you & your family while I was in the county, but many interesting concerns and duties which require my constant attention will unavoidably prevent it. The arrangments which I have to make with my brothers family who arriv’d yesterday, will also take some portion of the short term allotted to my private affairs while here.  As soon as our grandchild recovers her health Mrs Monroe will have the pleasure to wait on Mrs Randolph, and on my return here, we shall I hope have leisure to be more together—. Should you have any commands for Washington at this time or hereafter, or for Europe, in which I may serve you, I beg you always to afford me that sincere satisfaction.
          I am dear Sir with great respect & esteem your friend & servantJas Monroe
        